DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyamagondlu et al. (US 2019/0236135 A1 hereinafter referred to as “Tyamagondlu”).
With respect to claim 1, Tyamagondlu discloses, in Figs.1A-1B, 2-5, an apparatus including at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: receive training data from a plurality of data contributors, each data contributor having a contributor identifier; train a machine learning model based on the training data; encode the plurality of contributor identifiers in the machine learning model; and employ the trained machine learning model as a neural network based detector (see Figs.1A-1B, Par.[0015]-[0021] wherein trained input dataset with data contributors such as “text languages” platform trains a convolutional neural network to perform cross-lingual text classification is disclosed; see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text), wherein an inferred response from the neural network based detector comprises an indication of one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 2, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the apparatus, wherein causing the apparatus to encode each of the plurality of contributor identifiers comprises causing the apparatus to one-hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text and the text may be encoded using character-level one-hot encoding to obtain a 1 by Z matrix (e.g., a one-hot vector) to distinguish each character in the text from each other character).
With respect to claim 3, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the apparatus, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text and the text may be encoded using character-level one-hot encoding to obtain a 1 by Z matrix (e.g., a one-hot vector) to distinguish each character in the text from each other character).
With respect to claim 4, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the apparatus, wherein the apparatus is further caused to identify the one or more data contributors from the contributor identifier matrix based on [[a]]one or more predicted contributor identifiers established by application of a contributor identifier projection function on the inferred response from the machine learning model (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 5, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the apparatus, wherein the apparatus is further caused to: receive a request for the neural network based detector; generate [[a]]the inferred response to the request using the trained machine learning model; and identify, from the neural network based detector, one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 6, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the apparatus, wherein causing the apparatus to identify, from the neural network detector, at least the one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response comprises causing the apparatus to: identify a pattern of neurons firing in the neural network based detector; and identify a contributor identifier based on the pattern of neurons firing corresponding to a pattern of neurons associated with the contributor identifier (see Par.[0049]-[0052] wherein providing the convolutional layer(s) with the character vectors in the sequence of occurrence (i.e. pattern) is disclosed).
With respect to claim 7, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the apparatus, wherein causing the apparatus to identify the one or more contributor identifiers corresponding to the one or more contributors of the plurality of data contributors that provided the training data relevant to the inferred response comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0047] wherein enables text classification platform to produce a relatively dense, continuous, and distributed representation of the vocabulary, as opposed to a sparse representation that might be obtained by representing characters as one-hot encodings); compare the data in the request against training data from the plurality of data contributors to the machine learning model; identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request; and identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request as providing the training data relevant to the inferred response to the request (see Par.[0055], [0066] wherein each convolution operation included in parallel convolution may be similar to the first convolution, where a sliding window is used to learn representations relevant to the characters).
With respect to claim 8, Tyamagondlu discloses, in Figs.1A-1B, 2-5, a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive training data from a plurality of data contributors, each data contributor having a contributor identifier; train a machine learning model based on the training data; encode the plurality of contributor identifiers in the machine learning model; and employ the trained machine learning model as a neural network based detector (see Figs.1A-1B, Par.[0015]-[0021] wherein trained input dataset with data contributors such as “text languages” platform trains a convolutional neural network to perform cross-lingual text classification is disclosed; see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text), wherein an inferred response from the neural network based detector comprises an indication of one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 9, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the computer program product, wherein causing the apparatus to encode each of the plurality of contributor identifiers comprises causing the apparatus to one-hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text and the text may be encoded using character-level one-hot encoding to obtain a 1 by Z matrix (e.g., a one-hot vector) to distinguish each character in the text from each other character).
With respect to claim 10, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the computer program product, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text and the text may be encoded using character-level one-hot encoding to obtain a 1 by Z matrix (e.g., a one-hot vector) to distinguish each character in the text from each other character).
With respect to claim 11, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the computer program product, wherein the apparatus is further caused to identify the one or more data contributors from the contributor identifier matrix based on [[a]]one or more predicted contributor identifiers established by application of a contributor identifier projection function on the inferred response from the machine learning model (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 12, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the computer program product, wherein the apparatus is further caused to: receive a request for the neural network based detector; generate [[a]]the inferred response to the request using the trained machine learning model; and identify, from the neural network based detector, one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 13, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the computer program product, wherein causing the apparatus to identify, from the neural network detector, at least the one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response comprises causing the apparatus to: identify a pattern of neurons firing in the neural network based detector; and identify a contributor identifier based on the pattern of neurons firing corresponding to a pattern of neurons associated with the contributor identifier (see Par.[0049]-[0052] wherein providing the convolutional layer(s) with the character vectors in the sequence of occurrence (i.e. pattern) is disclosed).
With respect to claim 14, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the computer program product, wherein causing the apparatus to identify the one or more contributor identifiers corresponding to the one or more contributors of the plurality of data contributors that provided the training data relevant to the inferred response comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0047] wherein enables text classification platform to produce a relatively dense, continuous, and distributed representation of the vocabulary, as opposed to a sparse representation that might be obtained by representing characters as one-hot encodings); compare the data in the request against training data from the plurality of data contributors to the machine learning model; identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request; and identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request as providing the training data relevant to the inferred response to the request (see Par.[0055], [0066] wherein each convolution operation included in parallel convolution may be similar to the first convolution, where a sliding window is used to learn representations relevant to the characters).
With respect to claim 15, Tyamagondlu discloses, in Figs.1A-1B, 2-5, a method comprising: receiving training data from a plurality of data contributors, each data contributor having a contributor identifier; training a machine learning model based on the training data; encoding the plurality of contributor identifiers in the machine learning model; and employing the trained machine learning model as a neural network based detector (see Figs.1A-1B, Par.[0015]-[0021] wherein trained input dataset with data contributors such as “text languages” platform trains a convolutional neural network to perform cross-lingual text classification is disclosed; see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text), wherein an inferred response from the neural network based detector comprises an indication of one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 16, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the method, wherein encoding each of the plurality of contributor identifiers comprises one-hot encoding each of the plurality of contributor identifiers to generate a contributor identifier matrix., wherein causing the apparatus to encode each of the plurality of contributor identifiers comprises causing the apparatus to one-hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text and the text may be encoded using character-level one-hot encoding to obtain a 1 by Z matrix (e.g., a one-hot vector) to distinguish each character in the text from each other character).
With respect to claim 17, Tyamagondlu discloses, in Figs.1A-1B, 2-5, he method, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see Par.[0044] wherein text classification platform may encode the text, e.g., in a manner designed to enable various actions to be performed on the encoded text using one-hot encoding on the input text may enable actions to be performed on the one-hot vectors, which uniquely identify each character included in the text and the text may be encoded using character-level one-hot encoding to obtain a 1 by Z matrix (e.g., a one-hot vector) to distinguish each character in the text from each other character).
With respect to claim 18, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the method, wherein the apparatus is further caused to: receive a request for the neural network based detector; generate [[a]]the inferred response to the request using the trained machine learning model; and identify, from the neural network based detector, one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0060], [0063]-[0065], [0068] and [0075] wherein output from the fully connected layer(s) may be used by an inference layer, of the convolutional neural network, to classify the text by an inference layer that uses the features to determine one or more classifications to be associated with the text).
With respect to claim 19, Tyamagondlu discloses, in Figs.1A-1B, 2-5, the method, wherein causing the apparatus to identify, from the neural network detector, at least the one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response comprises causing the apparatus to: identify a pattern of neurons firing in the neural network based detector; and identify a contributor identifier based on the pattern of neurons firing corresponding to a pattern of neurons associated with the contributor identifier (see Par.[0049]-[0052] wherein providing the convolutional layer(s) with the character vectors in the sequence of occurrence (i.e. pattern) is disclosed).
With respect to claim 20, Tyamagondlu discloses, in Figs.1A-1B, 2-5, he method, wherein causing the apparatus to identify the one or more contributor identifiers corresponding to the one or more contributors of the plurality of data contributors that provided the training data relevant to the inferred response comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0047] wherein enables text classification platform to produce a relatively dense, continuous, and distributed representation of the vocabulary, as opposed to a sparse representation that might be obtained by representing characters as one-hot encodings); compare the data in the request against training data from the plurality of data contributors to the machine learning model; identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request; and identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request as providing the training data relevant to the inferred response to the request (see Par.[0055], [0066] wherein each convolution operation included in parallel convolution may be similar to the first convolution, where a sliding window is used to learn representations relevant to the characters).
4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by s Schulz-Trieglaff et al. (US 2019/0220704 A1 hereinafter referred to as “Schulz-Trieglaff”).
With respect to claim 1, Schulz-Trieglaff discloses, in Figs.1-12, An apparatus including at least one processor and at least one non- transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: receive training data from a plurality of data contributors, each data contributor having a contributor identifier; train a machine learning model based on the training data; encode the plurality of contributor identifiers in the machine learning model; and employ the trained machine learning model as a neural network based detector (see Figs.3A-3C, 4A, Par.[0068]-[0069], [0083], [0160]-[0161], [0176] and [0191] wherein inputting trained dataset with identifier weighted matrix m*n features based on full connection network; see Par.[0140], [0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network), wherein an inferred response from the neural network based detector comprises an indication of one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 2, Schulz-Trieglaff discloses, in Figs.1-12, the apparatus, wherein causing the apparatus to encode each of the plurality of contributor identifiers comprises causing the apparatus to one-hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0140][0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network).
With respect to claim 3, Schulz-Trieglaff discloses, in Figs.1-12, the apparatus, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see Par.[0140][0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network).
With respect to claim 4, Schulz-Trieglaff discloses, in Figs.1-12, the apparatus, wherein the apparatus is further caused to identify the one or more data contributors from the contributor identifier matrix based on one or more predicted contributor identifiers established by application of a contributor identifier projection function on the inferred response from the machine learning model (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 5, Schulz-Trieglaff discloses, in Figs.1-12, the apparatus, wherein the apparatus is further caused to: receive a request for the neural network based detector; generate the inferred response to the request using the trained machine learning model; and identify, from the neural network based detector, one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 6, Schulz-Trieglaff discloses, in Figs.1-12, the apparatus, wherein causing the apparatus to identify, from the neural network detector, at least the one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response comprises causing the apparatus to: identify a pattern of neurons firing in the neural network based detector; and identify a contributor identifier based on the pattern of neurons firing corresponding to a pattern of neurons associated with the contributor identifier (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference; see Par.[0041] wherein the convolution filters serve as a series of motif scanners, since a set of such filters is capable of recognizing relevant patterns in the input and updating themselves during the training procedure).
With respect to claim 7, Schulz-Trieglaff discloses, in Figs.1-12, the apparatus, wherein causing the apparatus to identify the one or more contributor identifiers corresponding to the one or more contributors of the plurality of data contributors that provided the training data relevant to the inferred response comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0124] wherein supplementary database features encountered during parsing data source directly parsed the xml file is disclosed); compare the data in the request against training data from the plurality of data contributors to the machine learning model (see Par.[0135] wherein the sample read that is compared to the database of reference sequences is the first read from paired-end sequencing; see Par.[0195]-[0202] wherein precision-recall curves that compare SNP classification performance by the convolutional neural network of the variant classifier and by the EVS model is disclosed); identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request; and identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request as providing the training data relevant to the inferred response to the request (see Par.[0087] wherein SampleIndelAlleleBias Similar to SampleIndelAlleleBiasLower, except the count used is twice the count of the least frequently observed allele).
With respect to claim 8, Schulz-Trieglaff discloses, in Figs.1-12, a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive training data from a plurality of data contributors, each data contributor having a contributor identifier; train a machine learning model based on the training data; encode the plurality of contributor identifiers in the machine learning model; and employ the trained machine learning model as a neural network based detector (see Figs.3A-3C, 4A, Par.[0068]-[0069], [0083], [0160]-[0161], [0176] and [0191] wherein inputting trained dataset with identifier weighted matrix m*n features based on full connection network; see Par.[0140], [0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network), wherein an inferred response from the neural network based detector comprises an indication of one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 9, Schulz-Trieglaff discloses, in Figs.1-12, the computer program product, wherein causing the apparatus to encode each of the plurality of contributor identifiers comprises causing the apparatus to one-hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0140][0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network).
With respect to claim 10, Schulz-Trieglaff discloses, in Figs.1-12, the computer program product, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see Par.[0140][0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network).
With respect to claim 11, Schulz-Trieglaff discloses, in Figs.1-12, the computer program product, wherein the apparatus is further caused to identify the one or more data contributors from the contributor identifier matrix based on one or more predicted contributor identifiers established by application of a contributor identifier projection function on the inferred response from the machine learning model (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 12, Schulz-Trieglaff discloses, in Figs.1-12, the computer program product, wherein the apparatus is further caused to: receive a request for the neural network based detector; generate the inferred response to the request using the trained machine learning model; and identify, from the neural network based detector, one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 13, Schulz-Trieglaff discloses, in Figs.1-12, the computer program product, wherein causing the apparatus to identify, from the neural network detector, at least the one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response comprises causing the apparatus to: identify a pattern of neurons firing in the neural network based detector; and identify a contributor identifier based on the pattern of neurons firing corresponding to a pattern of neurons associated with the contributor identifier (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference; see Par.[0041] wherein the convolution filters serve as a series of motif scanners, since a set of such filters is capable of recognizing relevant patterns in the input and updating themselves during the training procedure).
With respect to claim 14, Schulz-Trieglaff discloses, in Figs.1-12, the computer program product, wherein causing the apparatus to identify the one or more contributor identifiers corresponding to the one or more contributors of the plurality of data contributors that provided the training data relevant to the inferred response comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0124] wherein supplementary database features encountered during parsing data source directly parsed the xml file is disclosed); compare the data in the request against training data from the plurality of data contributors to the machine learning model (see Par.[0135] wherein the sample read that is compared to the database of reference sequences is the first read from paired-end sequencing; see Par.[0195]-[0202] wherein precision-recall curves that compare SNP classification performance by the convolutional neural network of the variant classifier and by the EVS model is disclosed); identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request; and identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request as providing the training data relevant to the inferred response to the request (see Par.[0087] wherein SampleIndelAlleleBias Similar to SampleIndelAlleleBiasLower, except the count used is twice the count of the least frequently observed allele).
With respect to claim 15, Schulz-Trieglaff discloses, in Figs.1-12, a method comprising: receiving training data from a plurality of data contributors, each data contributor having a contributor identifier; training a machine learning model based on the training data; encoding the plurality of contributor identifiers in the machine learning model; and employing the trained machine learning model as a neural network based detector (see Figs.3A-3C, 4A, Par.[0068]-[0069], [0083], [0160]-[0161], [0176] and [0191] wherein inputting trained dataset with identifier weighted matrix m*n features based on full connection network; see Par.[0140], [0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network), wherein an inferred response from the neural network based detector comprises an indication of one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 16, Schulz-Trieglaff discloses, in Figs.1-12, the method, wherein causing the apparatus to encode each of the plurality of contributor identifiers comprises causing the apparatus to one-hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0140][0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network).
With respect to claim 17, Schulz-Trieglaff discloses, in Figs.1-12, the method, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see Par.[0140], [0152]-[0158] wherein the first dimension set includes four dimensions that use one-hot encoding to identify the base of the input features and one-hot encoding may be replaced by other encoding schemes such as a dense or real-valued encoding scheme based on an embedding space or embedding matrix produced by a trained neural network).
With respect to claim 18, Schulz-Trieglaff discloses, in Figs.1-12, the method, wherein the apparatus is further caused to: receive a request for the neural network based detector; generate the inferred response to the request using the trained machine learning model; and identify, from the neural network based detector, one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference).
With respect to claim 19, Schulz-Trieglaff discloses, in Figs.1-12, the method, wherein causing the apparatus to identify, from the neural network detector, at least the one or more contributor identifiers corresponding to the one or more data contributors of the plurality of data contributors that provided training data relevant to the inferred response comprises causing the apparatus to: identify a pattern of neurons firing in the neural network based detector; and identify a contributor identifier based on the pattern of neurons firing corresponding to a pattern of neurons associated with the contributor identifier (see Par.[0039], [0041] wherein in the final output layer, an objective loss function measures error between the inferenced outputs and the given labels and see Fig.9, Par.[0199] wherein the fully-connected neural network of the variant classifier during training and testing inference; see Par.[0041] wherein the convolution filters serve as a series of motif scanners, since a set of such filters is capable of recognizing relevant patterns in the input and updating themselves during the training procedure).
With respect to claim 20, Schulz-Trieglaff discloses, in Figs.1-12, the apparatus, wherein causing the apparatus to identify the one or more contributor identifiers corresponding to the one or more contributors of the plurality of data contributors that provided the training data relevant to the inferred response comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0124] wherein supplementary database features encountered during parsing data source directly parsed the xml file is disclosed); compare the data in the request against training data from the plurality of data contributors to the machine learning model (see Par.[0135] wherein the sample read that is compared to the database of reference sequences is the first read from paired-end sequencing; see Par.[0195]-[0202] wherein precision-recall curves that compare SNP classification performance by the convolutional neural network of the variant classifier and by the EVS model is disclosed); identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request; and identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request as providing the training data relevant to the inferred response to the request (see Par.[0087] wherein SampleIndelAlleleBias Similar to SampleIndelAlleleBiasLower, except the count used is twice the count of the least frequently observed allele).
Citation of Pertinent Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The each of the cited prior art of record on PTO-892 teach, either alone or in combination, all the claimed limitations of claims 1-20.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818